DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 05/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 12-13, 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Maquille et al. WO2011/157693 (Applicant provided prior art).

Regarding claim 1, De Maquille discloses  A process for manufacturing an electronic module (module 2) intended to be implemented in a dual-interface portable object (card 1), process comprising: 
using a single-sided film (upper printed circuit 9) consisting of one or more contact regions and a dielectric comprising one or more apertures [FIG 4] [pg. 3, l. 19- pg. 10, l. 35],
Using a substrate (substrate 21) comprising one or more electrically conductive regions intended for the contactless communication of the object [FIG 4] [pg. 3, l. 19- pg. 10, l. 35],
said single-sided film and said substrate together [pg. 5, l. 30-34] [FIG 4],
an integrated circuit (chip 8) and connecting it to the contact regions (ISO contacts 6a-6f) of the single-sided film and at least to one terminal of at least one of said electrically conductive regions [FIG 4] [pg. 3, l. 19- pg. 10, l. 35] [, and a protective layer incorporating at least said integrated circuit [FIG 4] [pg. 12, l. 22-pg. 13, l. 24].
Regarding claim 2, De Maquille discloses all of the limitations of claim 1. De Maquille further discloses the substrate comprises at least one electrically conductive region consisting 
Regarding claim 3, De Maquille discloses all of the limitations of claim 1. De Maquille further discloses  at least one of said electrically conductive regions consists of at least one area of conductive material [FIG 3b-3d].
Regarding claim 5, De Maquille discloses all of the limitations of claim 1. De Maquille further discloses one or more apertures (holes 25) are made at the level of the substrate corresponding to the apertures that are located in the film in order to form soldering wells between the integrated circuit and contact regions [FIG 3a-3d].
Regarding claim 6, De Maquille discloses all of the limitations of claim 1. De Maquille further discloses the substrate has one or more electrically conductive regions made of aluminum to form the antenna or the areas of conductive material [pg. 5, l. 11].
Regarding claim 7, De Maquille discloses all of the limitations of claim 1. De Maquille further discloses the pattern of the electrically conductive region or the areas of conductive material are produced using an etching technique (chemical etching), an additive process by means of screen printing or transfer [pg. 12-pg 13, l. 17-20].
Regarding claim 8, De Maquille discloses an electronic module (module 2) intended to be implemented in a portable object (card 1) comprising a contact function, the electronic module comprising: 
using a single-sided film (upper printed circuit 9) consisting of one or more contact regions and a dielectric comprising one or more apertures [FIG 4] [pg. 3, l. 19- pg. 10, l. 35],
Using a substrate (substrate 21) comprising one or more electrically conductive regions intended for the contactless communication of the object [FIG 4] [pg. 3, l. 19- pg. 10, l. 35],
said single-sided film and said substrate together [pg. 5, l. 30-34] [FIG 4],
an integrated circuit (chip 8) and connecting it to the contact regions (ISO contacts 6a-6f) of the single-sided film and at least to one terminal of at least one of said electrically conductive regions [FIG 4] [pg. 3, l. 19- pg. 10, l. 35] [, and a protective layer incorporating at least said integrated circuit [FIG 4] [pg. 12, l. 22-pg. 13, l. 24].
Regarding claim 9, De Maquille discloses all of the limitations of claim 8. De Maquille further discloses at least one of said electrically conductive regions takes the form of turns (71, 72) comprising, at one end, a connection pad [FIG 3b-3d].
Regarding claim 10, De Maquille discloses all of the limitations of claim 8. De Maquille further discloses at least one of said electrically conductive regions consists of at least one area of conductive material [FIG 3b-3d].
Regarding claim 12, De Maquille discloses all of the limitations of claim 8. De Maquille further discloses the substrate comprises one or more perforations corresponding to the apertures (holes 25) of the single-sided film in order to connect the integrated circuit to the contact regions [FIG 3a-3d].
Regarding claim 13
Regarding claim 16, De Maquille discloses all of the limitations of claim 2. De Maquille further discloses one or more apertures (holes 25) are made at the level of the substrate corresponding to the apertures that are located in the film in order to form soldering wells between the integrated circuit and contact regions [FIG 3a-3d].
Regarding claim 17, De Maquille discloses all of the limitations of claim 3. De Maquille further discloses one or more apertures (holes 25) are made at the level of the substrate corresponding to the apertures that are located in the film in order to form soldering wells between the integrated circuit and contact regions [FIG 3a-3d].
Regarding claim 18, De Maquille discloses all of the limitations of claim 2. De Maquille further discloses the substrate has one or more electrically conductive regions made of aluminum to form the antenna or the areas of conductive material [pg. 5, l. 11].
Regarding claim 19, De Maquille discloses all of the limitations of claim 3. De Maquille further discloses the substrate has one or more electrically conductive regions made of aluminum to form the antenna or the areas of conductive material [pg. 5, l. 11].
Regarding claim 20, De Maquille discloses all of the limitations of claim 2. De Maquille further discloses the pattern of the electrically conductive region or the areas of conductive material are produced using an etching technique (chemical etching), an additive process by means of screen printing or transfer [pg. 12-pg 13, l. 17-20].
Regarding claim 21, De Maquille discloses all of the limitations of claim 3. De Maquille further discloses the pattern of the electrically conductive region or the areas of conductive material are produced using an etching technique (chemical etching), an additive process by means of screen printing or transfer [pg. 12-pg 13, l. 17-20].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4, 11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over De Maquille et al. WO2011/157693 (Applicant provided prior art) in view of Finn et al. 2015/0269471 (Applicant provided prior art).

Regarding claim 4, De Maquille discloses all of the limitations of claim 1. De Maquille fails to disclose a region is cut out in the center of the at least one of said electrically conductive regions and the integrated circuit is bonded on the opposite face of the film bearing the contacts.
Finn discloses a region is cut out in the center of the at least one of said electrically conductive regions and the integrated circuit is bonded on the opposite face of 
Regarding claim 11, De Maquille discloses all of the limitations of claim 8. De Maquille fails to disclose the substrate comprises a hollowed-out central region having a geometry adapted for accommodating an integrated circuit and the protective layer .
Finn discloses disclose the substrate comprises a hollowed-out central region having a geometry adapted for accommodating an integrated circuit and the protective layer [FIG 5G] [238-239]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify De Maquille in view of Finn as it is notoriously old and well known in the art to place chips in cut out of substrates to provide better connection and protection. 
Regarding claim 14, De Maquille discloses all of the limitations of claim 2. De Maquille fails to disclose a region is cut out in the center of the at least one of said electrically conductive regions and the integrated circuit is bonded on the opposite face of the film bearing the contacts.
Finn discloses a region is cut out in the center of the at least one of said electrically conductive regions and the integrated circuit is bonded on the opposite face of the film bearing the contacts [FIG 5G] [238-239]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify De Maquille in 
Regarding claim 15, De Maquille discloses all of the limitations of claim 3. De Maquille fails to disclose a region is cut out in the center of the at least one of said electrically conductive regions and the integrated circuit is bonded on the opposite face of the film bearing the contacts.
Finn discloses a region is cut out in the center of the at least one of said electrically conductive regions and the integrated circuit is bonded on the opposite face of the film bearing the contacts [FIG 5G] [238-239]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify De Maquille in view of Finn as it is notoriously old and well known in the art to place chips in cut out of substrates to provide better connection and protection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASIFA HABIB/Examiner, Art Unit 2887      

/THIEN M LE/Primary Examiner, Art Unit 2887